     Case 1:20-cr-00220-NONE-SKO Document 9 Filed 12/11/20 Page 1 of 1


1
2
3
4
5
6
7
                                    UNITED STATES DISTRICT COURT
8
                                    EASTERN DISTRICT OF CALIFORNIA
9
10
      UNITED STATES OF AMERICA,                 )      Case No: 1:20-CR-00220 NONE SKO
11                                              )
                      Plaintiff,                )      ORDER APPOINTING COUNSEL
12                                              )
              vs.                               )
13                                              )
      JOSE LUIS TORRES-CONTRERAS,               )
14                                              )
                      Defendant.                )
15                                              )
16           The defendant has attested to his financial inability to employ counsel and wishes the

17   Court to appoint counsel to represent him. Therefore, in the interests of justice and according to

18   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court
19   ORDERS:
20           1.      Alekxia L. Torres is APPOINTED to represent the above defendant in this case
21   effective nunc pro tunc to December 10, 2020. This appointment shall remain in effect until
22   further order of this court.
23
     IT IS SO ORDERED.
24
25       Dated:     December 11, 2020                          /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
26
27
28
